              Case: 19-40165     Document: 12     Filed: 05/09/19   Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH DAKOTA

IN RE:                                     )             Case No. 19-40165
                                           )             Chapter 13
COREY JAMES LUKE                           )
SSN: XXX-XX-2293                           )
                                           )             DEBTORS’ MOTION TO
and                                        )             EXTEND TIME TO FILE
                                           )             SUMMARY OF ASSETS &
ELIZABETH MARIE RICK LUKE                  )             LIABILITIES, SCHEDULES A-J,
aka Betsy Marie Rick Luke                  )             STATEMENT OF FINANCIAL
fka Elizabeth Marie Rick                   )             AFFAIRS, FORM 122C-1 AND
fka Betsy Marie Rick                       )             CHAPTER 13 PLAN
SSN: XXX-XX-5762                           )
                          Debtors          )

         Comes now the Debtors, Corey Luke and Elizabeth Luke, above named, by and
through their attorney, Thomas A. Blake, and move the Court to Extend Time to File
debtors’ Summary of Assets & Liabilities, Schedules A-J, Statement of Financial Affairs,
Form 122C-1 and Chapter 13 Plan for a period of 30 days pursuant to local rules Bankr.
D.S.D. R. 1007-1(e) and Bankr. D.S.D R. 3015-1B.
         Said request is to allow additional time to obtain accurate information relating to
debtors’ homestead mortgage and the arrearages owing thereon with Stearns Lending,
LLC. This information is necessary to complete debtors’ Schedules and Plan.

Dated: May 9, 2019


                                                  /S/THOMAS A. BLAKE_____________
                                                  Thomas A. Blake
                                                  Attorney for Debtors
                                                  505 West Ninth Street
                                                  Suite 202
                                                  Sioux Falls, SD 57104
                                                  (605)336-1216 - Phone
                                                  (605)275-4166 - Fax
                                                  bky.tomfiling@midconetwork.com
